Citation Nr: 1817733	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-34 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD) rated 30 percent from July 31, 2008; 100 percent from October 17, 2011; and 30 percent from February 1, 2012 to September 11, 2012. 

5.  Entitlement to a total disability rating based on unemployability (TDIU).

6.  Entitlement to a higher evaluation for PTSD rated 70 percent from September 11, 2012.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1991 to February 1994, September 1996 to January 1998, and February 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC, and an April 2014 rating decision of the Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge by way of videoconference in August 2017.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a low back disability and entitlement to a rating for PTSD in excess of 70 percent from September 11, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service connection claim for a low back disability was initially denied by an October 1994 rating decision.  The Veteran was notified of this decision but did not appeal.

2.  Evidence received since the October 1994 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

3.  Resolving reasonable doubt in the Veteran's favor, tinnitus is related to service noise exposure.

4.  Prior to September 11, 2012, exclusive of the period of a temporary total rating, the Veteran's PTSD was manifested by at least occupational and social impairment with deficiencies in most areas.

5.  The Veteran's service-connected PTSD has prevented him from being able to secure and maintain gainful employment.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  From July 31, 2008, to September 11, 2012, the criteria for a 70 percent rating for PTSD are met, exclusive of the period of a temporary total rating.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the October 1994 rating decision, new medical and lay evidence has been associated with the claims file.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Specifically, VA and Social Security Administration (SSA) medical records, and the Veteran's Board hearing testimony have been added to the claims file.  These records relate to previously unestablished facts.  Further, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  For these reasons, reopening of the previously denied claim of service connection for a low back disability is warranted.  This matter is discussed further in the Remand section.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran testified at the Board hearing that he began noticing ringing in his wears while on active duty at a firing range.  He also stated that he continues to have ringing in his ears.  He indicated that worked several jobs after service and only one job as an operations manager was in a noisy environment.  He asserted in his February 2013 notice of disagreement that from October 1991 to April 2004, from his entry into basic training until his return from Operation Iraqi Freedom, he was continually exposed to harmful noises relating to weapons exercises and to his military occupational specialty.  After going to the firing range he would experience ringing in his ear.  Further, he noted that he was either assigned to a maintenance unit or the unit's motor pool where he was continually exposed to generator noise and engine noise.  In addition, he stated that while deployed to Iraq he was exposed to almost daily mortar attacks.  Further, while in Iraq, he provided security during convoys and received small arms fire on several occasions.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

Service treatment records are silent for any treatment for tinnitus.  However, the Veteran's December 1993 separation examination report notes that he had difficulty hearing personnel unless looking directly at them at close range.  

The Veteran underwent a VA audiology examination in July 2011.  The examiner opined that his tinnitus was not caused by or a result of military noise exposure.  For rationale, the examiner noted that the Veteran denied tinnitus on post-deployment health assessment administered in 2004 and he denied tinnitus at initial audiologic evaluation in 2008, and that he first noticed tinnitus a few months ago.  However, the examiner did not address the December 1993 separation examination report noting that he had difficulty hearing.

Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question for the audiologist.  Accordingly, lay testimony is competent to establish the presence of tinnitus and, if the lay testimony is also credible, service connection for tinnitus may be granted.  Charles, 16 Vet. App. at 374; Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The competent evidence of record shows current complaints of tinnitus and a medical diagnosis of tinnitus.  However, the July 2011 VA examiner provided an opinion that the Veteran's tinnitus is less likely as not related to his military noise exposure because the Veteran denied having tinnitus in the 2004 post-deployment health assessment and denied having tinnitus at the 2008 audiologic evaluation.  Although it is not clear why the Veteran reported at the July 2011 VA examination that he first noticed tinnitus a few months ago, the record clearly shows that he complained of hearing difficulty at his December 1993 separation examination and the examiner did not address this record.  Further, the Veteran testified that when he underwent hearing testing, he was not aware of what tinnitus was, and had ringing in his ear and never thought of it when he went to a rifle range.  He stated that it was not until other Veterans explained to him what tinnitus entails that he understood he had tinnitus. 

The Veteran has reported the onset of his tinnitus since service and also contends that it is a result of military acoustic trauma.  His testimony is consistent with evidence showing noise exposure in service.  The Board concedes that the Veteran was exposed to acoustic trauma in service.  38 U.S.C. § 1154(a) (2014).  The Board further finds the Veteran's testimony that he started to have ringing in his ears while he was still in service to be credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

Higher Initial Rating- PTSD

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.S. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran asserts that the symptomatology associated with his PTSD warrants a rating in excess of 70 percent secondary to the severity of his symptoms.

The Veteran is currently rated at 30 percent from July 31, 2008, rated 100 percent from October 17, 2011, rated 30 percent from February 1, 2012, and rated 70 percent from September 11, 2012 under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994); 38 C.F.R. § 4.125.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A July 2008 VA treatment record shows that since returning from Iraq in 2004, the Veteran complained of chronic depression, crying spells, isolating himself, and insomnia.  In addition, it was noted that he used to have mood swings and he complained of suicidal ideation.  A September 2008 VA treatment record shows that he experienced problems with sleep and reported periods of anger and irritability.  He also reported that he was isolative and withdrawn, and experienced anxiety.  It was noted that he was hypervigilant and had exaggerated startle response.  He was assigned a GAF score of 49.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A March 13, 2009 VA treatment record shows that the Veteran reported frequently having thoughts of suicide.  A March 23, 2009 VA treatment record shows that he reported having recurrent nightmares and intrusive thoughts, and reported difficulty in past weeks where he was feeling down and frustrated.  However, he also reported that his mood had been better of late.  Further, he remained busy with work and recently began a part-time job obtained through vocational rehabilitation.  In addition, his sleep was fair and he denied flashbacks.  Nevertheless, a GAF score of 50 was assigned.  

A September 2011 VA treatment record shows that the Veteran reported suicidal ideation during the past week.  A Patient Health Questionnaire-9 (PHQ-9) screen was performed and it was noted that his score was suggestive of severe depression.  However, he denied current risk of harm to himself or others.  A November 2011 VA treatment record shows that he did not appear to be in acute distress and denied suicidal and homicidal ideation.  However, he had little interest or pleasure in doing things, and felt down, depressed, or hopeless.  He was in a residential treatment for PTSD which began on October 17, 2011 and extended through January 20, 2012.  He endorsed symptoms of insomnia.

A February 2012 VA treatment record shows that the Veteran reported anxiety and trust deficits secondary to PTSD.  The Veteran was provided a VA examination in September 2012.  He was assigned a GAF score of 50.  The examiner opined that he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  His symptoms included chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; impaired impulse control, such as unprovoked irritability with periods of violence; and avoiding crowds and becoming anxious in crowds related to his hypervigilance.  However, he reported that he no longer was in a dysthymic/depressed state.  

A January 2013 VA treatment record notes that the Veteran was homeless for the past 2 years and had symptoms of distrust, paranoia, and insomnia.  It was noted that he endorsed depressive symptoms of anhedonia, problems staying asleep, fatigue, poor appetite, decreased concentration, restlessness, and had transient thoughts of being better off dead.  He currently denied any intention to hurt himself or others, and did not have any psychotic or manic symptoms.  A March 2013 VA treatment record shows that the Veteran was assigned a GAF score of 50.  However, he stated that his mood was okay and he was not taking any medication.  Nevertheless, he was not sleeping very well and was drinking beer during the prior couple of months to sleep.  He stated that his main problem was his chronic anger problems.  The clinician noted that he was engaged during the interview and was cooperative and future oriented.  It was noted that he was in an inpatient PTSD program but had a fight in January 2012 and was kicked out of the program.  

Following a review of the relevant evidence of record, the Board finds that the criteria for a rating of at least 70 percent have been met since July 31, 2008.  The Board notes that since July 31, 2008, the Veteran has had deficiencies in most areas, particularly work, thinking and mood, based on symptoms such as suicidal ideation, anxiety, depression, and irritability.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (". . . the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.").

TDIU

The Veteran asserts that secondary to PTSD he is unable to secure or follow any substantially gainful occupation and he last worked full-time in 2009.  See March 2013 VA Form 21-8940.

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.  38 C.F.R. § 4.16 (a) provides a rating hurdle for schedular evaluation of a claim for TDIU.  If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

For the reasons that follow, the Board finds that entitlement to a TDIU is warranted.

The Veteran is service-connected for the following: PTSD (rated 70 percent from July 31, 2008) and patellar tendonitis (rated 10 percent from July 31, 2008).  Given the Board's grant of a 70 percent rating for PTSD, the schedular criteria for TDIU are met from July 31, 2008.  See 38 C.F.R § 4.16(a).

A review of the Veteran's occupational history shows that he worked from March 2004 to November 2004 in inventory control, from July 2007 to January 2008 and February 2009 to August 2009 as an operations manager, and from February 2010 to April 2010 as a cashier.  The Veteran completed 2 years of college and has no other education or training.  See March 2013 VA Form 21-8940.

The September 2012 VA examination report for PTSD shows that the Veteran has PTSD that produces occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  His symptoms include chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; impaired impulse control, such as unprovoked irritability with periods of violence; and avoiding crowds and becoming anxious in crowds related to his hypervigilance.  The examiner assigned a GAF score of 50.

Treatment records dated from July 2008 to March 2013 show GAF scores of 49-50.  A GAF score of 41-50 is assigned where there are serious symptom.  Although a July 2013 SSA decision deemed the Veteran to be employable, SSA determinations are not binding on the Board.  Based on consideration of all of the evidence of record, the Board finds that entitlement to a TDIU is warranted.  The evidence shows that the Veteran's PTSD symptoms would be reasonably likely to preclude substantially gainful employment.  Therefore, resolving all reasonable doubt in favor of the Veteran, entitlement to TDIU is warranted.
ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability; to that extent only, the appeal is granted.

Service connection for tinnitus is granted.

From July 31, 2008, to September 11, 2012, an initial rating of 70 percent for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

Resolving reasonable doubt in the Veteran's favor, TDIU is granted.


REMAND

PTSD

The issue of entitlement to a rating in excess of 70 percent for PTSD from September 11, 2012, must be remanded for additional development.  The Veteran testified that he receives treatment at VA every 3-4 weeks since 2014.  The record does not include VA treatment records since May 2013.  The AOJ must obtain these records.  38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran should also be asked to identify any private medical records as well.

Low Back Disorder

The Veteran was last examined by a VA examiner in May 1994.  At that time, the examiner diagnosed low back pain.  The December 1993 separation exam shows that the Veteran reported having recurrent back pain.  It was noted that he had recurrent back pain since a car accident in October 1992.  The October 1994 rating decision indicated that back pain is not an entity which can be considered a disability without indication of etiology and noted that back x-rays did not show any lumbar spine abnormality.  However, evidence provided subsequent to the October 1994 rating decision includes a November 2011 lumbar spine MRI which shows L2 vertebral lesion, possible benign hemangioma.  In addition, a May 2013 lumbar spine MRI shows an osseous lesion in the L2 vertebral body and L5-S1 spondylosis.  Because an in-service injury is noted and the record evidence shows a diagnosis of a low back disability, an addendum opinion is warranted on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any private medical providers that may have records relevant to his PTSD and low back disability that are not already of record.  Obtain and associate with the claims file any identified non-duplicative, relevant private treatment records.  Also obtain and associate with the claims file VA treatment records dated since May 2013.  

All reasonable attempts should be made to obtain such records.  Efforts should be documented and incorporated into the claims file, and the Veteran should be notified of any negative responses so that he may provide the records.

2.  Schedule the Veteran for VA examination to ascertain the nature and etiology of any current low back disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were reviewed.  The examiner is asked to address the following:

(a)  Please identify all low back disorders diagnosed, including osseous lesion in the L2 vertebral body and L5-S1 spondylosis.  

(b)  For each low back disorder diagnosed, is it at least as likely as not (50 percent probability or more) that the low back disorder had its onset during service, is otherwise related to his back problems in service, or is otherwise the result of a disease or injury in service?

Please include a thorough rationale for all opinions expressed.  Additionally, if you are unable to render an opinion without resorting to speculation, please explain why this is so.

3.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


